This is an action of contract or tort for personal injuries sustained by the plaintiff when the door of the rest room on the defendant’s bus on which she was a passenger was “slammed down” on her hand by a fellow passenger. The plaintiff excepts to the direction of a verdict for the defendant and to the denial of certain requests for rulings. In order to recover, the plaintiff must show that the alleged negligent acts of the defendant were the direct and proximate cause of her injury. We are unable to conclude that the plaintiff showed a causal relationship between the alleged negligence of the defendant and the accident. Waugh v. Great Atl. & Pac. Tea Co. 317 Mass. 230. See Glassey v. Worcester Consol. St. Ry. 185 Mass. 315. There was no error.

Exceptions overruled.